Title: From George Washington to George Washington Parke Custis, 28 November 1796
From: Washington, George
To: Custis, George Washington Parke


                        
                            Dear Washington 
                            Philadelphia 28th Novr 1796.
                        
                        In a few hasty lines, covering your Sister’s letter and a comb on Saturday
                            last, I promised to write more fully to you by the Post of this day. I am now in the act of
                            performing that promise.
                        The assurances you give me of applying diligently to your studies, and
                            fulfilling those obligations which are enjoined by your creator and due to his creatures,
                            are highly pleasing and satisfactory to me. I rejoice in it on two accounts; first, as it is
                            the sure means of laying the foundation of your own happiness, and rendering you (if it
                            should please God to spare your life) a useful member of Society hereafter; and second, that
                            I may, if I live to enjoy the pleasure, reflect that I have been in some degree instrumental
                            in effecting these purposes.
                        
                        You are now entering into that stage of life when good, or bad habits are
                            formed: when the mind will be turned to things useful &
                            praiseworthy, or to dissipation and vice. Fix on whichever it may, it will stick by you; for
                            you know it has been said and truly, "that as the twig is bent, so it will grow" This, in a
                            strong point of view shews the propriety of letting your inexperience be directed by
                            maturer advice; and in placing guards upon the avenues which lead to idleness and vice. The
                            latter, will approach like a thief, working upon your passions; encouraged perhaps by bad
                            examples; the propensity to wch, will increase in proportion to the practice of it and your
                            yieldings. This admonition proceeds from the purest affection for you but I do not mean by
                            it, that you are to become a Stoic, or to deprive yourself in the intervals of study of any
                            recreation, or manly exercise, which reason approves.
                        ’Tis well to be on good terms with all your fellow students, and I am pleased
                            to hear you are so; but while a courteous behaviour is due to all, select the most deserving
                            only for your friendships, and before this becomes intimate, weigh their dispositions
                            & character well. True friendship is a plant of slow growth; to be sincere there
                            must be a congeniality of temper & pursuits. Virtue & vice cannot be allied;
                            nor can industry and idleness; of course, if you resolve to adhere to the two former of
                            these extremes, an intimacy with those who incline to the latter of them, would be extremely
                            embarrassing to you; it would be a stumbling block in your way; and act like a Millstone hung
                            to your neck: for it is the nature of idleness & vice to Obtain as many votaries as
                            they can.
                        
                        I would guard you too against imbibing hasty, & unfavourable
                            impressions of any one: let your judgment always balance well, before you decide; and even
                            then, where there is no occasion for expressing an opinion, it is best to be silent; for
                            there is nothing more certain than that it is, at all times, more easy to make enemies, than
                            friends. And besides, to speak evil of any one, unless there is unequivocal proofs of their deserving it, is an injury for which there is
                            no adequate reparation; for as Shakespear says—"he that robs me of my good name, enriches
                            not himself, but renders me poor indeed"—or words to that effect.
                        I have said thus much, before I mention any thing relative to the unpleasant
                            situation you seem to be placed in with Mr . This character as you must believe could only be known to me from report; and that Report
                            was received from Doctr Smith, who could have had no interest in making an erroneous one;
                            nor is it likely he could have been deceived in the literary abilities, if he had been so in
                            the moral character, of that young man. If however you are not likely to receive any benefit
                            from being in the same Chamber with Mr  (which was the great object
                            with me) or feel any particular inconvenience from having two others (instead of one, as is
                            usual) in the same room with you, and above all, if you perceive any thing indecent, or
                            immoral in his conduct, & will repeat to me your wish to be removed, I will write to the
                            President of the College requesting him to do it accordingly; but remember I must give the
                            reasons with which you furnish me, and that these, to avoid the imputation of whim, or
                            caprice, ought to be just.
                        
                        Keep another thing also in mind, that scarcely any change would be agreeable to
                            you at first from the sudden transition, & from never
                            having been accustomed to shift or rough it. and moreover, that if you meet with Collegiate
                            fare, it will be unmanly to complain—My paper reminds me that it is time to conclude which I
                            do.
                        
                        
                            P.S. I presume you received my letter covering a ten dollar Bill, to pay
                                for your Gown &ca although it is not mentioned—to acknowledge the rect of
                                letters is always proper to remove doubts of their miscarriage.
                        
                        
                    